Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of the property. The record herein establishes that on December 20, 1976, while confined at Stateville Correctional Center, Claimant had in his possession a General Electric Clock Radio for which he paid $19.97. On that date the radio was taken from him by a guard, because it was playing too loud. The disciplinary committee denied him the use of the radio for 60 days, and at the end of the 60-day period, the radio could not be found. This Court held in Doubling v. State, 32 Ill.Ct.Cl.1, deciding that the State has a duty to exercise reasonable care to safeguard and return an inmate’s property when it takes actual physical possession of such property during the course of the transfer of an inmate between penal institutions. While bailment is ordinarily a voluntary contractual transaction between bailor and bailee, various types of constructive and involuntary bailments have been recognized: “A constructive bailment can be created between an owner of the property and one in possession thereof.” Chesterfield Sewer & Water, Inc., v. Citizens Insurance Co. of New Jersey, et al., 57 Ill. App.2d 90, 207 NE2d 84. In Chesterfield, the Court quotes from Woodson v. Hare, 244 Ala. 301, 13 So2d. 172, at 174, as follows; “An actual contract or one implied in fact is not always necessary to create a bailment. Where, otherwise than by mutual contract of bailment, one person has lawfully acquired the possession of personal property of another and holds it under circumstances whereby he ought, upon principles of justice, to keep it safely and restore it or deliver it to the owner, such person and the owner of the property are, by operation of law, generally treated as bailee and bailor under a contract of bailment, irrespective of whether or not there has been any mutual assent, express or implied, to such relationship.” The loss or damage to bailed property while in the possession of the bailee raises a presumption of negligence which the bailee must rebut by evidence of due care. The effect of this rule is not to shift the ultimate burden of proof from the bailor to the bailee, but simply to shift the burden of proceeding or going forward with the evidence. At the trial of the cause the State presented no testimony to explain the failure of the institution to return Claimant’s items of property to him, and presented no testimony of its freedom from negligence. Respondent has conceded liability in this matter, and has presented no testimony to explain the loss of Claimant’s property. It is therefore ordered that Claimant be, and hereby is awarded the sum of $19.97.